 

Exhibit 10.13

 

Contract for Financing Leasing

 

Party A (the Lessee): Sanhe City LuckSky Electrical Engineering Co., Ltd.

Business license registration No.: 131082000038611

Legal address:The eastern Side of Residential Area of Power Plant in Sanhe
Yanjiao National Development Area and Northern Side of Zhongqing Adhesives
Company

Legal representative: Zhou Jian

Postal code: 065201

Tel.: 0316-5755518

 

Party B (the Lessor): Sanhe Dong Yi Glass Machinery Co., Ltd.

Business license registration No.: 131082400000793

Legal address: No. 6, Longda Road, Yanjiao National Development Area, Sanhe

Legal representative: Zhou Jian

Postal code: 065201

Tel.: 010-61594978

 

The Lessor and the Lessee hereby voluntarily sign this contract through
negotiated consensus according to the provisions of Contract Law of the People’s
Republic of China and other relevant laws and regulations. This contract is
binding on both parties once signed.

 

Article 1 Leased Property

Leased property refers to [one] plant and [one] office building located in [No.
6, Longda Road, Yanjiao National Development Area, Sanhe] covering a total
construction area of [4,748.96]m2 (hereinafter referred to as “the leased
property”. The certificate of rights of the leased property is shown in the
appendix of this contract).

 

1

 

 

Article 2 Delivery of Leased Property

1. The leased property is delivered by the Lessor to the Lessee on [May 1,
2014].

2. The Lessor and the Lessee shall jointly sign a written acceptance list upon
the date when the leased property is delivered.

 

Article 3 Term of Lease

1. The term of lease lasts for [30] years, i.e. from [May 1, 2014] to [April 30,
2044].

2. If the Lessee requests completion of performance of the contract before
expiry of term of lease, the Lessee shall inform the Lessor in writing ahead of
time. The two parties may sign a written supplementary agreement separately to
terminate this contract.

 

Article 4 Rental

1. The Lessee shall pay rent of each period according to the table below and pay
off the rent in a one-off way before December 31 of each year.

Period No.  Time of payment   Amount paid (RMB)  1st period      1306500  2nd
period        1306500  3rd period        1306500  4th period        1306500  5th
period        1306500  ……          

2. The Lessee shall pay costs incurred during payment of rent.

3. The Lessor shall timely issue relevant invoice to the Lessee after receiving
the rent.

 

Article 5 Registration of Leased Property

1. The registration related to the leased property is under the name of the
Lessor. The registration fee shall be paid by the Lessor.

 

2

 

 

2. After the completion of payment of the final period of rent, the ownership of
the leased property will belong to the Lessee and the Lessor shall coordinate
with handling of various kinds of change registration and register the leased
property under the name of the Lessee.

 

Article 6 Occupancy, Use, Keeping, Repair and Maintenance of Leased Property

1. The leased property is occupied and used by the Lessee within the term of
lease. All taxes or penalties incurred due to the leased property itself and its
setting, keeping, use and operation shall be undertaken by the Lessee.

2. The Lessee is responsible for maintenance and repair of the leased property
within the term of lease and directly undertaking relevant costs incurred.

 

Article 7 Ownership of Leased Property

The ownership of the leased property during the term of lease belongs to the
Lessor. After expiry of term of lease, the ownership of leased property will
belong to the Lessee.

 

Article 8 Statements and Commitments

1. The Lessor hereby makes the following statements and commitments which remain
continuously effective before termination of this contract:

(1) The Lessor is an enterprise legal person formally established and
effectively existing according to relevant laws and regulations of China. It has
the qualification and capacity of signing and performing this contract. The
representative of the Lessor signing this contract is formally authorized by the
Lessor;

(2) The Lessor guarantees the occupancy and use of the leased property by the
Lessee. The Lessor will not use any approach to obstruct the occupancy and use
of the leased property by the Lessee.

2. The Lessee hereby makes the following statements and commitments which remain
continuously effective before termination of this contract:

(1) The Lessee is an enterprise legal person formally established and
effectively existing according to relevant laws and regulations of China. It has
the qualification and capacity of signing and performing this contract. The
representative of the Lessee signing this contract is formally authorized by the
Lessee;

 

3

 

 

(2) Documents, information, signature, and seal provided by the Lessee are all
authentic and effective.

 

Article 9 Liabilities for Breach of Contract

3. The two parties guarantee to perform various terms of this contract. If
either party violates relevant terms of this contract, it shall undertake
relevant liabilities for breach of contract.

4. If the Lessor fails to provide the leased property according to the
requirements of this contract to result in the failure of the leased property to
realize the application purpose of the Lessee, the Lessee is entitled to request
the Lessor to adopt remedial measures within a designated period. If the Lessor
adopts such measures but the application purpose of the Lessee still cannot be
realized, the Lessee is entitled to terminate this contract unilaterally and
request the Lessor to return the rent already paid as well as not to pay the
remaining rent. If certain losses are therefore caused to the Lessee or a third
party, the Lessee shall compensate all losses therefore incurred to the Lessee
or a third party.

 

Article 10 Force Majeure

1. If force majeure occurs (e.g. war, riot, serious fire, flood, typhoon,
earthquake, act of government, ban, etc.) to result in the failure of a
contractual party to perform its contractual obligations, the party affected by
force majeure is obliged to inform the other party as soon as possible within 15
days since the date of occurrence of force majeure as well as adopt reasonable
measures to reduce the losses caused to the other party.

2. The party affected by force majeure will be exempted from undertaking
liabilities for breach of contract after performing the obligations mentioned
above. However, its contractual obligations cannot be therefore exempted. The
duration of contract performance can be postponed in a reasonable manner after
negotiated consensus of the two parties. The duration of postponement is equal
to the duration of influence of the force majeure.

 

4

 

 

Article 11 Assign Rights of the Lessor

With the written consent of the Lessee, the Lessor may conduct factoring,
transfer, financing, joint venture (cooperation) lease and pledge of rights
under this contract entirely or partly.

 

Article 12 Dispute Resolution

Any dispute arising under this contract shall be solved by the two parties; if
negotiation fails, the dispute can be submitted to the people’s court in the
place where the Lessee is located for jurisdiction.

 

Article 13 Miscellaneous

1. This contract takes effect since the date when the legal representatives or
authorized representatives of the two parties sign their names and stamp
official seals. This contract is made in four copies. The two parties shall hold
two copies each with equal legal effectiveness. Any change, supplementing or
modification of this contract shall be agreed by the two parties through
negotiation and included in a written agreement signed by the two parties.

2. Notification and delivery: The notice send by either party to the other party
as stipulated herein shall be made in writing and delivered by means of
mail/express, fax, and personal delivery. If mail/express is adopted, the date
of receiving specified in the receipt of mail/express is the date of delivery;
if fax is adopted, it will be viewed as delivered after confirmation information
sent by the fax machine is received; if personal delivery is adopted, it will be
viewed as delivered after the notice is signed by the recipient.

3. “Day” occurring herein refers to natural day unless otherwise specified as
working day.

 

5

 

 

(This page is intentionally left blank for signatures and seals)

 

Party A: Sanhe City LuckSky Electrical Engineering Co., Ltd.

(Seal)

 

Legal representative/authorized agent (signature)

/s/Feng Zhimin  

Date of signing: April 1, 2014

 

Party B: Sanhe Dong Yi Glass Machinery Co., Ltd.

(Seal)

 

Legal representative/authorized agent (signature)

/s/Zhou Jian  

Date of signing: April 1, 2014

 

6

 

